Title: From George Washington to Richard Peters, 4 March 1796
From: Washington, George
To: Peters, Richard


          
            Dear Sir,
            Philadelphia 4th March 96
          
          My public duties not allowing me to keep pace with Sir John Sinclairs wishes, is the best apology I can make for giving you the trouble of receiving (if you even should not read) the enclosed: and for requesting, if your leizure will not permit you to bestow any attention to his request (which you will find) at the head of the “Out lines of the fifteenth chapter,” &ca that you would prevail on some of the most intelligent farmers of your acquaintance to favor you or me with their observations thereon, for the satisfaction of Sir John; who is zealous in acquiring information, and promoting these measures, which are of great public utility, and very interesting to Agriculture. Yours always
          
            Go: Washington
          
        